                              Case 3:18-cv-02621-WHO Document 41 Filed 11/13/18 Page 1 of 4



                        1   CLEMENT ROBERTS (SBN: 209203)                 PAUL ANDRE (SBN: 196585)
                            croberts@orrick.com                           pandre@kramerlevin.com
                        2   ORRICK, HERRINGTON & SUTCLIFFE LLP            LISA KOBIALKA (SBN: 191404)
                            405 Howard Street                             lkobialka@kramerlevin.com
                        3   San Francisco, CA 94105                       JAMES HANNAH (SBN: 237978)
                            Telephone:    (415) 773-5700                  jhannah@kramerlevin.com
                        4   Facsimile:    (415) 773-5759                  AUSTIN MANES (SBN: 284065)
                                                                          amanes@kramerlevin.com
                        5   VICKIE FEEMAN (SBN: 177487)                   KRAMER LEVIN NAFTALIS & FRANKEL
                            vfeeman@orrick.com                            LLP
                        6   FRANCES CHEEVER (SBN: 287585)                 990 Marsh Road
                            fcheever@orrick.com                           Menlo Park, CA 94025
                        7   EVAN BREWER (SBN: 304411)                     Telephone: (650) 752-1700
                            ebrewer@orrick.com                            Facsimile: (650) 752-1800
                        8   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road                               Attorneys for Plaintiff
                        9   Menlo Park, CA 94025-1015                     FINJAN, INC.
                            Telephone:   +1 650 614 7400
                       10   Facsimile:   +1 650 614 7401
                       11   Attorneys for Defendant
                            CHECK POINT SOFTWARE
                       12   TECHNOLOGIES, INC.
                       13
                                                         UNITED STATES DISTRICT COURT
                       14
                                                    NORTHERN DISTRICT OF CALIFORNIA
                       15
                                                            SAN FRANCISCO DIVISION
                       16

                       17
                            FINJAN, INC. a Delaware Corporation,         Case No. 5:18-cv-02621-WHO
                       18
                                            Plaintiff,                   STIPULATION AND [PROPOSED]
                       19                                                ORDER TO CHANGE DATE OF
                                  v.                                     HEARING ON PLAINTIFF FINJAN,
                       20                                                INC.’S MOTION TO IMPUTE
                            CHECK POINT SOFTWARE                         SERVICE
                       21   TECHNOLOGIES INC., a Delaware
                            Corporation, CHECK POINT SOFTWARE            Date:       November 21, 2018
                       22   TECHNOLOGIES LTD., an Israeli Limited        Time:       10:00 a.m.
                            Company,                                     Location:   Courtroom 2, 17th Floor
                       23                                                Judge:      Hon. William H. Orrick
                                            Defendants.
                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
                                                                                     STIPULATION AND [PROPOSED] ORDER
    SUTCLIFFE LLP                                                                RE HEARING DATE FOR MOTION TO IMPUTE
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                   5:18-CV-02621-WHO
                              Case 3:18-cv-02621-WHO Document 41 Filed 11/13/18 Page 2 of 4



                        1          Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12, Plaintiff Finjan, Inc. (“Finjan”) and

                        2   Defendant Check Point Software Technologies, Inc. (“Check Point”) (collectively, “the Parties”),

                        3   by and through their respective counsel, hereby stipulate to the following request to change the

                        4   date of the hearing on Finjan’s Motion to Impute Service on Defendant Check Point Software

                        5   Technologies, Ltd. (“Motion to Impute Service”), ECF No. 32.

                        6          WHEREAS, on October 16, 2018, Finjan filed a Motion to Impute Service, ECF No. 32;

                        7          WHEREAS, the hearing date on Finjan’s Motion to Impute Service is November 21,

                        8   2018, at 10:00 a.m.;

                        9          WHEREAS, to accommodate travel conflicts for the holiday period beginning November
                       10   22, 2018, the Parties stipulate to change the date for the hearing on Finjan’s Motion to Impute

                       11   Service until November 28, 2018;

                       12          WHEREAS, Finjan agreed to this stipulation at Check Point’s request, but Finjan is

                       13   largely unavailable in December due to commitments in other matters, and thus if November 28,

                       14   2018 is not available then Finjan respectfully requests to keep the currently scheduled hearing

                       15   date of November 21, 2018, at 10:00 a.m.;

                       16          WHEREAS, the requested change in hearing date should not have any material effect on

                       17   the schedule in this case;

                       18          NOW THEREFORE, the Parties hereby stipulate and request that the hearing date for

                       19   Finjan’s Motion to Impute Service be changed from November 21, 2018 to November 28, 2018,
                       20   at 2:00 p.m.

                       21          IT IS SO STIPULATED.

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                        STIPULATION AND [PROPOSED] ORDER RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       -1-               HEARING DATE FOR MOTION TO IMPUTE
     SILICON VALLEY                                                                                          5:18-CV-02621-WHO
                              Case 3:18-cv-02621-WHO Document 41 Filed 11/13/18 Page 3 of 4



                        1   Dated: November 13, 2018                           Respectfully submitted,

                        2                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP

                        3

                        4                                                      By:            /s/ Evan Brewer
                                                                                                   Evan Brewer
                        5                                                                    Attorneys for Defendant
                                                                                           CHECK POINT SOFTWARE
                        6                                                                    TECHNOLOGIES, INC.
                        7

                        8
                            Dated: November 13, 2018                           KRAMER LEVIN NAFTALIS & FRANKEL LLP
                        9
                       10
                                                                               By:             /s/ Austin Manes
                       11                                                                           Austin Manes
                                                                                               Attorneys for Plaintiff
                       12                                                                          FINJAN, INC.
                       13

                       14

                       15

                       16

                       17
                                                     ATTESTATION PURSUANT TO L.R. 5-1(I)
                       18
                                   In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
                       19
                            document has been obtained from any other signatory to this document.
                       20

                       21
                                                                                                    /s/ Evan Brewer             _
                       22                                                                              Evan Brewer

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                         STIPULATION AND [PROPOSED] ORDER RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -2-               HEARING DATE FOR MOTION TO IMPUTE
     SILICON VALLEY                                                                                           5:18-CV-02621-WHO
                              Case 3:18-cv-02621-WHO Document 41 Filed 11/13/18 Page 4 of 4



                        1                                      [PROPOSED] ORDER
                        2
                            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                        3
                                   The hearing date for Finjan’s Motion to Impute Service, ECF No. 32, previously
                        4
                            calendared for November 21, 2018, is hereby set for November 28, 2018 at 2:00 p.m.
                        5

                        6   Dated: __________, 2018
                                                                                      The Honorable William H. Orrick
                        7                                                                 United States District Judge
                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                     STIPULATION AND [PROPOSED] ORDER RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                     -3-              HEARING DATE FOR MOTION TO IMPUTE
     SILICON VALLEY                                                                                       5:18-CV-02621-WHO
